Case: 16-11382      Document: 00514397024         Page: 1    Date Filed: 03/22/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                       United States Court of Appeals

                                    No. 16-11382
                                                                                Fifth Circuit


                                  Summary Calendar
                                                                              FILED
                                                                        March 22, 2018
                                                                         Lyle W. Cayce
UNITED STATES OF AMERICA,                                                     Clerk

                                                 Plaintiff-Appellee

v.

EARL CAIN,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:15-CR-44-6


Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Earl Cain has moved for leave to
withdraw and has filed briefs in accordance with Anders v. California, 386 U.S.
738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Cain has
filed two pro se responses. The record is not sufficiently developed to allow us
to make a fair evaluation of Cain’s claims of ineffective assistance of counsel;




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-11382    Document: 00514397024    Page: 2    Date Filed: 03/22/2018


                                No. 16-11382

we therefore decline to consider the claims without prejudice to collateral
review. See United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
      We have reviewed counsel’s briefs and the relevant portions of the record
reflected therein, as well as Cain’s responses.    We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused
from further responsibilities herein, and the APPEAL IS DISMISSED. See
5TH CIR. R. 42.2. Cain’s motion to appoint new counsel is DENIED. See United
States v. Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998).




                                      2